Citation Nr: 1531728	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  06-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected thoracic spine strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1993 to August 1996 and from June 2001 to May 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  VA granted the Veteran service connection for a thoracic spine strain in this decision.  The RO evaluated the Veteran's back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 as 10 percent disabling, effective June 1, 2004.  In the December 2008 informal hearing presentation (IHP), the Veteran's representative raised for the first time the issue of clear and unmistakable error (CUE) in the March 2005 rating decision as it pertained to the Veteran's initial thoracic spine strain evaluation.

In December 2010, the Board referred the CUE issue to the RO.  The RO denied CUE in a July 2012 rating decision, and the Veteran did not appeal this decision.  

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected thoracic spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA last examined the Veteran's back in April 2009.  VA treatment records since that time suggest the Veteran's back disability has worsened.  The Board will remand the appeal for a new examination before deciding the appeal.

Additionally, the VA has treated the Veteran at four facilities, but records from these facilities appear to be incomplete.  As such, a remand is warranted to obtain these outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment records: a) Danville VAMC, dated since June 2004; b) Hines VAMC, dated since June 2004; c) St. Louis Health Care Division - Jefferson Barracks Division, dated since June 2004; and d) St. Louis Health Care Division - John Cochran Division, dated since June 2004.

2.  Schedule the Veteran for a VA back examination to determine the current nature and severity of his service-connected back disability. 

3. Thereafter, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
	MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




